UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 22, 2011 LUCKY BOY SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 333-146675 27-3787574 (State or Jurisdiction) (Commission File Number) (IRS Employer ID Number) 7230 Indian Creek Ln., Ste 201, Las Vegas, NV 89149 (Address and telephone number of principal executive office) Registrant’s telephone number, including area code:(702) 839-4029 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e -4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On March 22, 2011, the corporation pursuant to Wyoming Statutes Title 17, ch. 16, Sect.(s) 820, 821 and 1114and Nevada Revised Statutes 92A.205 converted from a Wyoming corporation to a Nevada corporation effective that date. Exhibits No. Exhibits 3 Articles of Conversion SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LUCKY BOY SILVER CORP. Per: /s/ Ken Liebscher Ken Liebscher President, Chief Executive Officer, and Director April 4, 2011 EXHIBIT INDEX No. Exhibits 3 Articles of Conversion
